Citation Nr: 0718568	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation for bilateral symptomatic 
pes planus in excess of 10 percent prior to October 22, 2002. 

2.  Entitlement to an evaluation for bilateral symptomatic 
pes planus in excess of 30 percent on or after October 22, 
2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to April 
1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed the June 2003 rating decision 
and in a January 2005 RO decision, he was granted a 30 
percent disabling evaluation effective October 22, 2002.  On 
a claim for an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran is still 
seeking a higher rating, the matters remain before the Board 
for appellate review, and the issues are as characterized as 
above.  

In an April 2003 statement, it appears that the veteran is 
making a claim for service connection for a sensory nerve 
problem in his left foot on either a direct basis or as 
secondary to his service-connected pes planus.  The Board 
refers this issue to the RO for any appropriate action.  


FINDINGS OF FACT

1.  Prior to October 22, 2002, bilateral symptomatic pes 
planus was not manifested by severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, that was 
unilateral or bilateral in nature.  

2.  On or after October 22, 2002, bilateral symptomatic pes 
planus is not manifested by pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral or bilateral in 
nature.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus were not been met prior to October 
22, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met on or after 
October 22, 2002.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in April 2003, prior to the 
initial decision on the claim in June 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the April 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the letter stated that the evidence must show 
that his service-connected bilateral symptomatic pes planus 
had increased in severity.  

The April 2003 notice letter described the information and 
evidence that VA would seek to provide including medical 
records, employment records, or records from other federal 
agencies.  The letter also stated that VA would request 
private medical records on his behalf if he completed a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide the name and address of the person, 
agency, or company that had records related to his claim, the 
approximate time frame covered by the records, and the 
condition for which he was treated.  Further, the veteran was 
granted an increased rating in the January 2005 RO decision, 
which indicates he was aware of what was necessary to 
substantiate his claim.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions and SOC of the 
reasons for the rating assigned his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  In the June 
2003 and January 2005 RO decisions and accompanying letters, 
the veteran was provided with notice of the type of evidence 
necessary to establish a higher disability rating or 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability rating or effective date are rendered 
moot as the veteran is not entitled to an increased rating in 
the decision below.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded VA examinations in 
connection with his claim in April 2003 and August, 
September, and October 2004.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a statement of the case (SOC), 
which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran was assigned a 10 percent disability evaluation 
for bilateral symptomatic pes planus for the period between 
April 10, 1967, to October 22, 2002, and is currently 
assigned a 30 percent disability evaluation effective from 
October 22, 2002, pursuant to 38 C.F.R. 4.71a, Diagnostic 
Code 5276.  Under that diagnostic code, moderate acquired 
flatfoot with weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent evaluation.  Severe acquired flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
that is unilateral in nature warrants a 20 percent 
evaluation, and, if bilateral in nature, a 30 percent 
evaluation is warranted.  Pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral in nature warrants a 
30 percent evaluation and, if bilateral in nature, a 50 
percent evaluation is warranted. 

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.


ANALYSIS

I.  Entitlement to a higher evaluation in excess of 10 
percent for bilateral symptomatic pes planus prior to October 
22, 2002.

As noted above, the veteran was assigned a 10 percent 
disability evaluation for bilateral symptomatic pes planus 
prior to October 22, 2002, pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5276.  In considering the evidence of record 
under the laws and regulations as set forth above, the Board 
concludes that the veteran is not entitled to a higher rating 
for bilateral symptomatic pes planus prior to October 22, 
2002.  The medical evidence of record for that period does 
not show severe acquired flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, that is unilateral or 
bilateral in nature.  Nor does the medical evidence during 
that period show pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral or bilateral in 
nature.  

In this regard, VA treatment records dated from 2000 to 2002 
reflected that the veteran was diagnosed with rheumatoid 
arthritis in 1997 and since that time he has had swelling and 
pain in multiple joints, including his feet.  On October 3, 
2002, the veteran was unable to flex or extend his left foot 
or the third dip joint.  Further, he had slight lateral 
deviation of his toes bilaterally with swelling around the 
third dip joint bilaterally.  The diagnosis was rheumatoid 
arthritis.  However, because these findings were specifically 
attributed to rheumatoid arthritis, for which the veteran is 
not service-connected, he is not entitled to an increased 
rating based on this report.  An October 9, 2002, radiology 
report indicated that the veteran had pain and tingling on 
the plantar aspect of his left foot at the great toe through 
the instep.  The impression was calcaneal spur and 
subarticular erosion at the head of the first, fourth, and 
fifth metatarsal bones consistent with gout.  However, there 
were no findings of severe flatfoot with objective evidence 
of marked deformity, no indications of swelling on use, and 
no characteristic callosities to warrant a higher rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  As such, pes planus 
was not shown to more nearly approximate the criteria for a 
20 percent evaluation or higher under Diagnostic Code 5276 
prior to October 22, 2002.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms were 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran's complaints of pain were 
contemplated in the assigned 10 percent disability 
evaluation.  As such, the Board is of the opinion that this 
evaluation already encompassed any pain or weakness that the 
veteran experienced in his feet.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's bilateral pes planus 
prior to October 22, 2002.

II.  Entitlement to an evaluation in excess of 30 percent for 
bilateral symptomatic pes planus on or after October 22, 
2002.

As noted above, the veteran was assigned a 30 percent 
disability evaluation for bilateral symptomatic pes planus on 
October 22, 2002, pursuant to 38 C.F.R. 4.71a, Diagnostic 
Code 5276.  In considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to a higher rating for 
bilateral symptomatic pes planus on or after October 22, 
2002.  The medical evidence does not show pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, that is unilateral or 
bilateral in nature.  In this regard, the April 2003 VA 
examiner noted that upon physical examination, the veteran 
had bilateral forefoot inversion.  X-rays revealed a small 
plantar calcaneal spur.  The assessment was pes planus and 
rheumatoid arthritis.  An August 2003 letter from a VA 
podiatrist, who noted that the veteran was a regular patient, 
stated that he had a severe flatfoot deformity with forefoot 
abductus and medial talar prominence bilaterally.  She 
indicated that his pain was managed with the use of footwear 
and customized inserts that provided some relief but the 
veteran still reported pain.  

Additionally, the veteran underwent a September 2004 VA 
examination for his feet.  The Board acknowledges that upon 
examination, there was pain to palpation of the plantar 
fascia and the first metatarsal joint bilaterally and a 
pronated forefoot.  The assessment was severe painful 
bilateral pes planus; bilateral plantar fascitis with the 
left worse than the right; and rheumatoid arthritis.  
However, the Board finds it significant that there was no 
bilateral displacement of the Achilles tendon or findings of 
severe bilateral spasm of the tendo achillis on manipulation.  
Further, there was no swelling, heat, or redness.  
Additionally, there was no indication of marked pronation 
bilaterally.  The Board also notes the veteran's contention, 
made most recently in his February 2005 Form 9, that his 
orthopedic shoes do not help very much.  After considering 
the evidence of record and the veteran's complete disability 
picture, however, the Board is of the opinion that the 
veteran's symptoms more nearly approximate the criteria for a 
30 percent rating.  As such, the Board finds that the veteran 
has not been shown to have met the criteria for a 50 percent 
evaluation under Diagnostic Code 5276 on or after October 22, 
2002.

The Board notes that the veteran has findings of bilateral 
hallux valgus.  The September 2004 VA radiologist opined that 
the irregular cystic and erosive changes in the bilateral 
great toes were as likely as not related to the veteran's 
rheumatoid arthritis.  However, even assuming without 
deciding that the veteran's bilateral hallux valgus is 
related to his service-connected pes planus, the veteran does 
not meet the criteria for a compensable rating under 
38 C.F.R. § 4.72, Diagnostic Code 5280.  In this regard, the 
September 2004 VA examiner opined that the hallux valgus was 
not as severe as an amputation of the great toes, as the toes 
were still useful in balance and pressure distribution over a 
wider area, and therefore, useful in preventing pressure 
ulceration of the skin at the metatarsal joint.  Nor is there 
any indication that he has had surgery.  In this regard, the 
veteran is not entitled to a separate rating under 38 C.F.R. 
§ 4.72, Diagnostic Code 5280.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  The Board acknowledges that 
the September 2004 VA examiner found that the veteran had 
pain related to fatigability, lack of endurance, and weakness 
and that the symptoms increased with weight bearing.  
However, there was no evidence of incoordination.  Further, 
the examiner specifically found that there was no additional 
weakness but that related to pain.  In this regard, the Board 
observes that the veteran's complaints of pain were 
contemplated in the assigned 30 percent disability 
evaluation.  In fact, the January 2005 RO decision noted that 
the assigned 30 percent rating contemplated pain, and the 
Board agrees with this assessment.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's bilateral pes planus 
on or after October 22, 2002.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  In fact, during the September 2004 VA 
examination, the veteran reported that he left work in 1998 
because of symptoms related to rheumatoid arthritis, for 
which he is not service-connected.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation for bilateral symptomatic pes 
planus in excess of 10 percent prior to October 22, 2002, is 
denied. 

Entitlement to an evaluation for bilateral symptomatic pes 
planus in excess of 30 percent on or after October 22, 2002, 
is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


